Citation Nr: 1424195	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for spinal stenosis with degenerative changes with osteophyte formation and narrowing of L2-3, L5-S1 discs.  

2.  Entitlement to an effective date earlier than April 8, 2010 for the grant of service connection for spinal stenosis with degenerative changes with osteophyte formation and narrowing of L2-3, L5-S1 discs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the RO.

In April 2012, the RO increased the evaluation for the service-connected lumbar spine disability to 20 percent, effective on April 8, 2010.  Since the Veteran did not express satisfaction with the increase, the matter remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The claim for service connection for muscle atrophy of the bilateral thighs, to include as secondary to the service-connected lumbar spine disorder has been raised by the record.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's service-connected spinal stenosis with degenerative changes with osteophyte formation and narrowing of L2-3, L5-S1 discs is shown to have been productive of a disability picture that more nearly approximates that of thoracolumbar flexion performed to 30 degrees or less.

2.  In a July 1947 rating decision, the RO, after considering the evidence then of record, including the Veteran's service treatment records, denied service connection for lumbosacral strain; the Veteran did not file a NOD, nor was new and material evidence received, within one year.
3. On April 8, 2010, the RO received the current claim for service connection for a low back disability.

4. The record contains no statement or communication from the Veteran or the appellant after the July 1947 rating decision and prior to April 8, 2010, that constitutes a pending claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for the assignment of an initial evaluation of 40 percent for the service-connected spinal stenosis with degenerative changes with osteophyte formation and narrowing of L2-3, L5-S1 discs have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes (Codes) 5003, 5235-5243 (2013).

2. The July 1947 rating decision, in which the RO denied service connection for lumbosacral strain, is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.105, 3.156, 20.302, 20.1103 (2013).

3. The claim for an effective date earlier than April 8, 2010, for the award of service connection for spinal stenosis with degenerative changes with osteophyte formation and narrowing of L2-3, L5-S1 discs, is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The appeal for an effective date earlier than April 8, 2010, for the award of service connection and a higher initial rating for the service-connected lumbar spine disability arises from the Veteran's disagreement with the initial rating and effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained all of the Veteran's service treatment records as well as identified relevant post-service VA and private treatment records.  On VA Form 21-4142 dated September 2010, the Veteran reported that he received treatment related to his back at Kingston Hospital and Benedictine Hospital in the late 1950's and early 1960's; however, he contacted the hospitals and was informed that they did not have records.  A March 2011 VA Form 21-0820 revealed that the Veteran was contacted to clarify whether or not he wanted VA to request records from Kingston and Benedictine Hospitals.  He reported that since the hospitals did not have the records, he did not want VA to inquire about those records.  Thus, any further attempt to obtain these records would be futile.  The Veteran was provided with multiple VA examinations.  The May 2010 (with addendum dated in September 2010) and March 2012 VA examination reports are adequate for the purposes of adjudication.  There is no indication that the service-connected disabilities on appeal have worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

A review of the Veteran's Virtual VA electronic file reveals that VA medical records, added to the record in April 2012 and dated from September 1996 to March 2012, were considered by the Agency of Original Jurisdiction (AOJ) in the April 2012 statement of the case. 

The appeal is thus ready to be considered on the merits.

II. Increased Rating

A.  Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The orthopedic component of the Veteran's lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, DCs 5003-5242.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2013).  Here, the use of DCs 5003-5238 reflects that the Veteran's disability is rated as degenerative arthritis of the lumbar spine under DC 5003 and spinal stenosis under the General Rating Formula for Disease and Injuries of the Spine under DC 5238.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  DC 5003. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235-5237 (2013).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
Id.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

The Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

B.  Factual Background

VA records dated from September 13, 1996 to March 27, 2012 have been associated with the Veteran's Virtual Claims file (identified as "CAPRI") and show treatment for low back pain beginning on May 8, 2001, at which time a history of "degenerative disc" was noted.  A treatment record dated December 21, 2006 noted the Veteran's reports of having back surgery on October 31, 2006.  The last dated treatment record for complaints of low back pain was dated on June 12, 2007.  The remaining records associated with the treatment records were comprised of notes relating to the Veteran's compensation and pension examinations for the spine as well as the March 29, 2012 VA examination report.  

Private treatment records from Orthopedic Associates of Duchess County dated from May 2008 to April 2010 showed treatment and diagnosis for a back disability.  Beginning in May 2008, the Veteran had complaints of shooting pain radiating into both buttocks.  He had occasional paresthesia in both lower extremities.  Neurological examination showed symmetric deep tendon reflexes with reinforcement absent reflexes at the ankles and mild positive straight leg raising on the right side.

A June 2008 MRI report from River Radiology showed that multilevel degenerative changes and spinal stenosis increased compared to the 2006 MRI report.  The X-stop implant was new.  An MRI report dated in March 2010 showed multilevel disc and degenerative changes; slight worsening of the disc bulge at L1-2, otherwise the findings were unchanged; and postoperative change at L4-5 near the posterior elements.  

Treatment records from Benedictine Hospital included a February 2009 radiology report that showed some evidence of disc disease and mild scoliosis.  

On May 2010 VA examination with addendum dated in September 2010, the Veteran reported that his lower back pain was intermittent, sharp, and radiated down the right buttock, into the lateral thigh to the knee.  The duration of the pain may be an hour daily, but there were numerous episodes throughout the day with a severity of 8/10.  There were no been any incapacitating episodes in the past 12 months.  There were no flare-ups.  He complained of stiffness, fatigue, weakness, paresthesia, and leg and foot weakness.  There were no spasms, decreased motion, numbness, urinary or bowel incontinence or erectile dysfunction.  He did not walk unaided and required a walker or wheelchair.  He was unable to stand for 1/2 hour and could not walk 1/4 mile.  He was grossly unsteady in gait, but had no history of recent, significant falls.  There was no history of trauma or hospitalizations recently.  He stated that there was impairment in walking, transfers, grooming, bathing, toileting and dressing.  There is no history of neoplasm.

The examiner noted it was impossible to determine range of motion, as the Veteran presented in a wheelchair and was unable to even attempt to stand alone to provide these range of motion indicators.  Sensation was intact, bilaterally.  There was muscle atrophy of both thigh flexors, with diminished strength.  General Strength best described as poor.  Knee reflexes were 1+ on left and absent on the right knee. There was mild pain during the examination.  There was mild pain during the examination.  The examiner provided an addendum to VA examination and noted that in June 2009, an MRI of lumbar spine showed multilevel degenerative arthritis most prominent at L5 S1 with disc desiccation and possible lumbar stenosis.  The Veteran then underwent a surgical clip procedure for lower lumbar spine.  X-rays in 2009 revealed severe degenerative changes with osteophyte formations and narrowing of L2-3, L5-S1 discs.

On March 2012 VA examination of the spine and peripheral nerves, the examiner found that the Veteran did not have a peripheral nerve disability or peripheral neuropathy.  He was service connected for spinal stenosis and degenerative bone and discs of the spine.  He had pain in the right hip from a total right hip replacement sand subsequent trochanteric bursitis.  He denied paresthesia.  He has been in a wheelchair for the past two years because of unstable right hip after a total hip replacement and severe lower back pain due to spinal stenosis.  He did not have flare-ups that impacted the function of the spine.  

The examiner found that the Veteran did not have any symptoms attributable to any peripheral nerve disability.  Range of motion of the lumbar spine was forward flexion 0 to 45 degrees with pain at 45 degrees extension 0 to 5 degrees with pain at 5 degrees, bilateral lateral flexion 0 to 30 degrees, and bilateral rotation 0 to 30 degrees with pain at 30 degrees.  There was no change with repetitive motions.  There was functional loss and/or impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was mild tenderness in the lumbar spine region and buttocks.  Muscle strength on knee extension was 3/5 on the right side and 4/5 on the left side; ankle plantar flexion was 5/5 on the right side and not reported on the left side; and ankle dorsiflexion was 5/5, bilaterally.  He had muscle atrophy in his thighs/both lower legs.  Deep tendon reflexes of the right knee and ankle were 0, the left knee was 2+, and the left ankle was 1+.  Sensory examination of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes was normal.  His gait was abnormal due to the inability to bear weight on right lower extremity as a result of pain and unstability of the right hip joint and severe pain of the lumbar spine at standing.  Straight leg raising test was negative, bilaterally.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine disability.  

The examiner found that in regards to a thoracolumbar spine disability, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  He had IVDS, but did not have any incapacitating episodes over the past 12 months due to IVDS.  The examiner noted that imaging studies were not required to make the diagnosis of IVDS; electromyography (EMG) studies were rarely required to diagnose specific nerve disability in the appropriate clinical setting.  The Veteran used a walker to transfer from wheelchair to toilette or bed; otherwise he remained in a wheelchair at all times.  The devices were used for lower back pain from spinal stenosis and trochanteric bursitis and unstability of the hip.   The Veteran had a scar, however, it was not painful and/or unstable; it did not encompass a total area greater than 39 square centimeters.  The examiner noted that the Veteran had unstable right hip prosthesis that caused pain with motion or sitting for prolonged periods of time.  The examiner noted that the Veteran's muscle weakness and atrophy of the thighs was due to the lack of use.  Sensation to light touch was preserved, there was no paresthesia, and the Lasegue's sign was negative, bilaterally.   The examiner stated that there was not any radicular pain or other signs or symptoms due to radiculopathy.  

The Veteran's thoracolumbar spine disability impacted his ability to work because he was unable to walk, had severe pain in the lower back after sitting in the wheelchair for more than an hour.  

The examiner noted symmetrical atrophy of the thigh muscles due to lack of use and was the result of back pain and right hip pain.  The limitation of motion in the spine was due to degenerative disease of the bones and discs.  The limitation of motion in the right hip was due to severe pain in the right lateral hip, diagnosed as trochanteric bursitis after total hip replacement.  


C.  Analysis

Considering the pertinent evidence in light of the governing legal authority, the Board finds that, pertinent to the March 2004 claim for increase, a 40 percent, but no higher, rating for the disability is warranted, effective the date of claim, April 8, 2010.  

Resolving doubt in the Veteran's favor, the Board finds that, as of the date claim, a 40 percent rating is warranted for the Veteran's service-connected low back disability.  Significantly, the initial VA examination done in May 2010 clearly showed that the Veteran was in a wheelchair and was unable to attempt to provide the range of motion studies.  While the March 2012 VA examination showed forward flexion to 45 degrees, the examiner also found that the Veteran's severe lower back pain due to spinal stenosis contributed to him being in a wheelchair along with an unstable right hip after a total hip replacement.  The Veteran used a walker to transfer from wheelchair to toilette or bed; otherwise he remained in a wheelchair at all times.  Additionally, there was functional loss and/or impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.

In sum, when looking at the totality of the evidence of record, and when considering Deluca, together with 38 C.F.R. § 4.7 and the doctrine of reasonable doubt, a 40 percent disability rating more accurately reflects the level of disability from the date of claim. 

Thus, in light of Deluca and resolving all benefit of the doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted for the Veteran's service-connected spinal stenosis with degenerative changes with osteophyte formation and narrowing of L2-3, L5-S1 discs from the date of claim, April 8, 2010. 

However, at no point since April 8, 2010, does the record reflect that the criteria for a higher rating for the Veteran's low back disability are met.  The Board also finds that no higher rating than discussed above is assignable for any pertinent period under any other potentially applicable provision of VA's rating schedule. 

Since the Veteran has been granted the maximum rating possible under limitation of motion for the lumbar spine, a further analysis under DeLuca, supra, would not result in a higher schedular rating. Johnston v. Brown.  Further, the evidence does not include any reports of ankylosis of the lumbar spine.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  Throughout the appeal period, it has neither been alleged nor shown that the Veteran's spine was in a fixed position.  Although the Veteran was unable to perform the range of motion testing during the May 2010 VA examination, this was related to his inability to stand alone and provide the ranges of motion rather than any indication that his spine was in a fixed position.  Also, the March 2012 VA examination showed that the Veteran retained motion in his spine.  Hence, a higher rating is not warranted under the general rating formula for back disabilities. 

A higher rating is also not warranted under the criteria for intevertebral disc syndrome as there has been no evidence of incapacitating episodes totaling at least six weeks during a 12 month period.  On May 2010 and March 2012 VA examinations, the examiners noted that the Veteran did not have any incapacitating episodes in the past 12 months.  The record does not otherwise report any periods of physician prescribed bed rest. 

With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability to warrant a separate compensable rating.  Even though the Veteran has complained of shooting pain radiating into both buttocks and occasional paresthesia in both lower extremities and a neurological examination showed symmetric deep tendon reflexes with reinforcement absent reflexes at the ankles and mild positive straight leg raising on the right side, at no point throughout the appeal period has he been diagnosed with a neurological disability of the lower extremities.  See May 2008 treatment records from Orthopedic Associates of Duchess County.  The Board recognizes that on May 2010 VA examination with addendum dated in September 2010, the Veteran reported that his lower back pain was intermittent, sharp, and radiated down the right buttock, into the lateral thigh to the knee.  Sensation was intact, bilaterally.  There was muscle atrophy of both thigh flexors, with diminished strength.  General strength was best described as poor.  Knee reflexes were 1+ on left and absent on the right knee.  On March 2012 VA examination, the Veteran denied paresthesia.  Muscle strength on knee extension was 3/5 on the right side and 4/5 on the left side; ankle plantar flexion was 5/5 on the right side and not reported on the left side; and ankle dorsiflexion was 5/5, bilaterally.  He had muscle atrophy in his thighs/both lower legs.  Deep tendon reflexes of the right knee and ankle were 0, the left knee was 2+, and the left ankle was 1+.  Sensory examination of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes was normal.  His gait was abnormal due to the inability to bear weight on right lower extremity as a result of pain and unstability of the right hip joint and severe pain of the lumbar spine at standing.  Straight leg raising test was negative, bilaterally.  However, the March 2012 VA examiner specifically found that the Veteran did not have a peripheral nerve disability or any other neurologic abnormalities or findings related to a thoracolumbar spine disability.  The examiner stated that there was not any radicular pain or other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran's muscle weakness and atrophy of the thighs was due to the lack of use.  Sensation to light touch was preserved, there were no paresthesia, and the Lasegue's sign was negative, bilaterally.  

In a March 2014 Statement of Accredited Representative in Appealed Case, the representative reported that the Veteran was not afforded an EMG, which would reveal s any secondary neurological issues.  However, the March 2012 Disability Benefits Questionnaire for a peripheral nerve condition specifically noted that EMG studies were rarely required to diagnose specific peripheral nerve disability in the appropriate clinical setting.  Thus, an additional separate compensable rating is not warranted for any other neurological symptoms and the Veteran's current symptoms are adequately contemplated under the assigned 40 percent disability rating.  

In regards to muscle atrophy of the Veteran's bilateral thighs, this matter has been referred to the AOJ for appropriate action. 

The disability also has not been shown to involve any factors that warrant evaluation under any other provisions of VA's rating schedule.  The Board recognizes that the Veteran's has a residual surgical scar on his low back.  However, on examination, the scar was not found to be painful, unstable, deep, greater than 144 inches or cause limitation of motion.  In fact, the examiners did not identify any associated symptoms with the scar.  Accordingly, a separate compensable rating for the Veteran's residual scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (in effect prior to October 23, 2008).  As the Veteran's claim for increase was received prior to October 23, 2008, the amended criteria for evaluation of scars are not applicable.  Nevertheless, given the lack of any objective findings, a separate compensable rating would also not be warranted under the revised criteria. 38 C.F.R. § 4.118 (2013).

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, any point pertinent to the April 2010 claim for increase, the Veteran's service-connected low back disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321. 

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria have been are adequate to rate the disability under consideration at all pertinent points.  The rating schedule fully contemplates the described low back symptomatology, to include mechanical impairment resulting in limitation of motion, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board concludes that the record supports assignment of a 40 percent but no higher rating for spinal stenosis with degenerative changes with osteophyte formation and narrowing of L2-3, L5-S1 discs from April 8, 2010, but finds that there is no basis for any further staged rating of the Veteran's disability, pursuant to Fenderson, and that a higher rating than 40 percent, must be denied.  In reaching these conclusions, the Board has applied the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

On May 2010 VA examination, the examiner noted that the Veteran was retired from his former occupation.  Although the March 2012 VA examiner indicated that the Veteran's low back disability would have some impact on his ability to work due to his inability to walk and having severe pain in the lower back after sitting in the wheelchair for more than an hour, the Veteran has not reported, and the evidence does not otherwise reflect, that he retired due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance. 

III. Earlier Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013). 

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In September 1945, the Veteran filed a claim for service connection for a shrapnel wound injury to his back.  On October 1945 VA examination, the Veteran was diagnosed with possible herniated intervertebral disc at the 5th lumbar vertebra.  In November 1945, the Veteran deferred the rating decision regarding the back.  In a December 1946 rating decision, the RO denied the Veteran's claim for service connection for a back disorder, including possible herniated intervertebral disc and shrapnel wound to the back.  The Veteran was notified of this decision in December 1946.  

A May 1947 VA neurological examination included X-rays of the lumbosacral spine that were negative, and the Veteran was diagnosed with lumbosacral strain.  In a July 1947 rating decision, the RO determined that a lumbosacral strain was not incurred in or aggravated by service.  The RO noted that the previous rating decision in December 1946 was confirmed.  

In a letter dated July 9, 1947, the RO informed the Veteran of the denial of his claim and of his appellate rights.  The Veteran did not initiate an appeal to the July 1947 rating decision.  There is no indication in the record, nor does the Veteran contend, that either he or any representative submitted a written statement within the appellate period which could be interpreted as a valid notice of disagreement with the RO's July 1947 decision.  In fact, the next document submitted by the Veteran was a claim for a back disability received by the RO in April 8, 2010. 
Applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a). See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In the instant case, there was no evidence submitted within one year of the July 1947 rating decision.  There are no available private treatment records during this period of record.  Moreover, the earliest VA treatment records date from September 1996.  As such, given the lack of new and material evidence within one year of the July 1947 rating decision, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, unless an exception to finality applies that decision became final (and, hence, provides no basis for assignment of an earlier effective date for any subsequently granted benefit).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103. 

The Veteran filed the current claim to reopen his claim for service connection for a low back disability on April 8, 2010.  In a September 2010 addendum to the May 2010 VA examination, the examiner opined that the Veteran's claimed back disability was caused by and a result of his back injury while in service.  As such, in the August 2011 rating decision, the RO awarded service connection, effective April 8, 2010 (the date of the claim to reopen). 

While the Veteran asserts entitlement to an earlier effective, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

In his September 2011 Notice of Disagreement, the Veteran has asserted that the effective date for his service connection should be the on or about September 20, 1945 (the Veteran originally filed a claim in September 1945).  He asserts that a rating was issued in November 1945; however, the claim was never adjudicated.   As previously discussed, the claim was adjudicated in December 1946 and July 1947 rating decisions, which were accompanied with notification letters addressed to the Veteran.   He also claims that his back problems have been persistent and aggravated ever since, which led him to follow-up with his claim in 2010.  Despite having persistent symptoms, given the finality of the July 1947 rating decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for the award of an earlier effective date. 

While the finality of the July 1947 decision could also be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown above, the arguments of the Veteran and his representative do not actually allege CUE, much less, reflect the type of specificity need to sufficiently raise such a claim.

Moreover, the Board also finds that there is no document associated with the claims file that can be construed as a pending claim for service connection for a low back disability at any point after the final July 1947 denial but prior to the April 8, 2010 claim and that no earlier effective date is assignable for the award of service connection for a low back disability.

Although VA treatment records were associated with the Veteran's Virtual VA electronic file in April 2012 and showed treatment for low back pain and "degenerative disc" dating back to May 8, 2001, these records are not construed as an informal claim.  While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the United States Court of Appeals for Veterans Claims (Court) has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's back disability cannot constitute a request to reopen a claim for service connection.

In addition, there is no correspondence from the Veteran, dated prior to April 8, 2010, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  In sum, the claims file contains no communication following the July 1947 decision and prior to April 8, 2010 that put VA on notice that potential entitlement to service connection for a low back disability had arisen.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for spinal stenosis with degenerative changes with osteophyte formation and narrowing of L2-3, L5-S1 discs, earlier than April 8, 2010, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER
	
An initial evaluation of 40 percent, but no higher, for spinal stenosis with degenerative changes with osteophyte formation and narrowing of L2-3, L5-S1 discs is allowed, subject to the regulations governing the award of monetary benefits.   

An effective date earlier than April 8, 2010, for the grant of service connection for spinal stenosis with degenerative changes with osteophyte formation and narrowing of L2-3, L5-S1 discs is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


